IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT BLAKE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5260

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 15, 2016.

An appeal from the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Nancy A. Daniels, Public Defender; Colleen Dierdre Mullen, Steven L. Seliger, and
Jennifer S. Morrissey, Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General; Trisha Meggs Pate and Jillian Hope Reding,
Assistant Attorneys General, Tallahassee, for Appellee.



PER CURIAM.


      The State filed an Affidavit of Violation of Probation alleging appellant

violated Condition 5 of an Order of Probation by committing two new law offenses.

The affidavit also alleged that appellant violated Condition 10 of the Order of

Probation by failing to pay for costs of supervision and court costs. Appellant was
subsequently convicted of one of the new law violations and acquitted of the other.

In Blake v. State, Case No. 1D14-3888 (Fla. 1st DCA April __, 2016), we per curiam

affirmed appellant’s conviction for the new law violation; therefore, we affirm the

revocation of probation on Condition 5. However, we write to address appellant’s

second issue on appeal in which he argues that the written Order of Revocation of

Probation does not conform to the oral pronouncement.

      During the Violation of Probation hearing, the trial court orally pronounced

that appellant was in violation of Condition 5, but not in violation of Condition 10.

The written Order of Revocation of Probation stated that appellant violated

Conditions 5 and 10 of the Order of Probation.

      “Where there is a discrepancy between the oral pronouncement and the

written sentence, we should remand for the trial court to conform the written

sentence to the oral pronouncement.” Frost v. State, 769 So. 2d 443, 444 (Fla. 1st

DCA 2000). Accordingly, this case is remanded with instructions for the written

Order of Revocation of Probation to be conformed to the oral pronouncement.

      AFFIRMED and REMANDED for correction.

ROBERTS, C.J., MAKAR and OSTERHAUS, JJ., CONCUR.




                                         2